DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-3, 5-11, 13-15 and 17-20 are pending; 
Claims 1, 5, 13 and 17 are currently amended; claims 2-3, 6-11, 14-15 and 18-20 are original; claims 4, 12 and 16 are canceled;
Claims 1-3, 5-11, 13-15 and 17-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/02/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-11, 13-15 and 17-20 have been considered but are moot because the argument does not apply to the current interpretation of Hawthorne necessitated by the amendment to the claims. Additionally, the arguments are not persuasive.
Regarding Applicant’s argument wherein “…in Hawthorne, the upper mast socket member 24 is not adapted to tightly fit the upper end of the clamping member 17 in fact the upper mast socket member 24 with greater diameter is away from the upper end of the clamping member…”. The Examiner asserts that no specific upper or lower portion 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hawthorne (U.S. Pat. No. 2733030).
Regarding claim 1, Hawthorne teaches a bracket structure, comprising:
(Hawthorne; 18), comprising a base body (Hawthorne; body of 18), a first connection protrusion (Hawthorne; one of 17) and a second connection protrusion (Hawthorne; another one of 17), wherein the first connection protrusion and the second connection protrusion are affixed to the base body, the first connection protrusion comprises a first contact surface (Hawthorne; inner surface of one of 17), the second connection protrusion comprises a second contact surface (Hawthorne; inner surface of another one of 17), and the first contact surface faces the second contact surface;
a connection pipe (Hawthorne; 25), wherein the connection pipe comprises an extending section (Hawthorne; central portion of 231), a fitting section (Hawthorne; 24) and a pivot section (Hawthorne; lower flat portion of 24), and the fitting section is located between the pivot section and the extending section;
at least one cascade member (Hawthorne; 23), pivoting on the first connection protrusion, the pivot section and the second connection protrusion, wherein the pivot section comprises 	a first abutting surface (Hawthorne; outer side surface of 24 in contact with one of 17) and a second abutting surface (Hawthorne; outer surface of another side of 17 in contact with another one of 17), the first abutting surface is opposite the second abutting surface, the first abutting surface forms a surface-to-surface contact with the first contact surface, and 	the second abutting surface forms a surface-to-surface contact with the second contact surface, 
wherein the first connection protrusion comprises a first affixed end (Hawthorne; lower end of one of 17) and a first free end (Hawthorne; upper end of one of 17), the (Hawthorne; lower end of another one of 17) and a second free end (Hawthorne; upper end of another one of 17), the first affixed end and the second affixed end are affixed to the base body, and the first free end and the second free end are adapted to abut the fitting section,
wherein  	the fitting section is adapted to tightly fit the first free end and the second free end  simultaneously, the pivot section comprises a pivot section diameter (Hawthorne; diameter receiving 23) between the first abutting surface and the second abutting surface, the fitting section comprises a fitting section diameter (Hawthorne; diameter of 24 at upper end), and the fitting section diameter is greater than the pivot section diameter.
Regarding claim 2, Hawthorne teaches a cross section of the extending section (Hawthorne; central section of 24) is oval or circular.
Regarding claim 3, Hawthorne teaches the first abutting surface (Hawthorne; outer side surface of 24 in contact with one of 17), the second abutting surface (Hawthorne; outer surface of another side of 17 in contact with another one of 17), the first contact surface (Hawthorne; inner surface of one of 17) and the second contact surface (Hawthorne; inner surface of another one of 17) are planar surfaces.
Regarding claim 4, Hawthorne teaches the first connection protrusion (Hawthorne; one of 17) comprises a first affixed end (Hawthorne; lower end of 17) and a first free end (Hawthorne; upper end of 17), the second connection protrusion (Hawthorne; another one of 17) comprises a second affixed end (Hawthorne; lower end of another one of 17) and a second free end (Hawthorne; upper end of another one of 17), the first affixed end and the second affixed end are affixed to the base body (Hawthorne; 18), and the first free end and the second free end are adapted to abut the fitting section.
Regarding claim 5, Hawthorne teaches wherein a first gap is formed between the first affixed end and the second affixed end, a second gap is formed between the first free end and the second free end, and the second gap is greater than the first gap (Hawthorne; capable see Figs. 1 and 2 for configuration).
Regarding claim 6, Hawthorne teaches the fitting section diameter (Hawthorne; diameter of 24 at upper end) is greater than the second gap (Hawthorne; gap between the upper ends of 17).
Regarding claim 10, Hawthorne teaches wherein the connection pipe (Hawthorne; 25) is integrally formed.
 	Regarding claim 11, Hawthorne teaches the fitting section and the pivot section are formed by punching [product-by-process], and the fitting section diameter (Hawthorne; diameter of 24 at upper end) of the fitting section is greater than an extending section diameter (Hawthorne; diameter of 25 at center) of the extending section. Additionally, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see e.g. MPEP 2113).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch (U.S. Pat. No. 6264152 B1) in view of Lin (U.S. Pat. No. 6988701 B1).
Regarding claim 13, Bloch teaches a wireless transmission apparatus, comprising: a wireless transmission device (Bloch; 34); and
a bracket structure (Bloch; 1). However, Bloch does not explicitly teach the specific details of the bracket. Hawthorne teaches the bracket structure having a base (Hawthorne; 18), comprising a base body (Hawthorne; body of 18), a first connection protrusion Hawthorne; one of 17) and a second connection protrusion Hawthorne; another one of 17), wherein the first connection protrusion and the second connection protrusion are affixed to the base body, the first connection protrusion comprises a first 
 	a connection pipe (Hawthorne; 25), wherein the connection pipe comprises an extending section (Hawthorne; central portion of 231), a fitting section (Hawthorne; 24) and a pivot section (Hawthorne; lower flat portion of 24), and the fitting section is located between the pivot section and the extending section, wherein the wireless transmission device is connected to the extending section;
 	at least one cascade member  (Hawthorne; 23), pivoting on the first connection protrusion, the pivot section and the second connection protrusion, wherein the pivot section comprises a first abutting surface  (Hawthorne; outer side surface of 24 in contact with one of 17) and a second abutting surface  (Hawthorne; outer surface of another side of 17 in contact with another one of 17), the first abutting surface is opposite the second abutting surface, the first abutting surface forms a surface-to- surface contact with the first contact surface, and the second abutting surface forms a surface-to-surface contact with the second contact surface,  	wherein the first connection protrusion comprises a first affixed end (Hawthorne; lower end of one of 17) and a first free end (Hawthorne; upper end of one of 17), the second connection protrusion comprises a second affixed end (Hawthorne; lower end of another one of 17) and a second free end (Hawthorne; upper end of another end of 17), the first affixed end and the second affixed end are affixed to the base body, and the first free end and the second free end are adapted to abut the fitting section,
 	wherein the fitting section is adapted to tightly fit the first free end and the second free end simultaneously, the pivot section comprises a pivot section diameter (Hawthorne; diameter receiving 23) between the first abutting surface and the second abutting surface, the fitting section comprises a fitting section diameter (Hawthorne; diameter of 24 at upper end), and the fitting section diameter is greater than the pivot section diameter.
Hawthorne and Bloch are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bracket structure of Bloch having the features as disclosed by Hawthorne. The motivation would have been to provide appropriate grip during the retention. Therefore, it would have been obvious to modify Bloch as specified in claim 13.
Regarding claim 14, Hawthorne teaches wherein a cross section (Hawthorne; central section of 24) of the extending section is oval or circular.
Regarding claim 15, Hawthorne teaches the first abutting surface (Hawthorne; outer side surface of 24 in contact with one of 17), the second abutting surface (Hawthorne; outer surface of another side of 17 in contact with another one of 17), the first contact surface (Hawthorne; inner surface of one of 17) and the second contact surface (Hawthorne; inner surface of another one of 17) are planar surfaces.
Regarding claim 17, Hawthorne teaches wherein a first gap is formed between the first affixed end and the second affixed end, a second gap is formed between the first free end and the second free end, and the second gap is greater than the first gap (Hawthorne; capable see Figs. 1 and 2 for configuration).
claim 18, Hawthorne teaches the fitting section diameter (Hawthorne; diameter of 24 at upper end) is greater than the second gap (Hawthorne; gap between the upper ends of 17).
Allowable Subject Matter
Claims 7-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion          
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631